DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an interview May 31, 2022. Applicants noted that the amendment was misstated. 
The amendments below replace the previous amendments. 
Claims 22-41 are pending. 
The instant application is continuation of U.S. 14/770,991, now U.S. Patent 10,385,112 which is a 371 filing of PCT/US2014/024119 filed 3/12/14 which claims priority to provisional application 61/782,450 filed 3/14/13. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shayne Huff on 5/31/2022.

IN THE CLAIMS:
Claim 22. (Currently amended) An optimized, modified coding sequence for soluble fms-like tyrosine kinase-1 (sFlt1) peptide for treating an ocular disorder associated with neovascularization in retinal cells in a human subject wherein the optimized, modified coding sequence has increased GC content and reduced cis motifs relative to a wild type sFlt1 coding sequence.

Claim 26. (Currently amended) The viral vector of claim 25, wherein the rAAV vector [[is]] has a capsid of an AAV selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAVS, AAV6, AAV7, AAV8, AAV9, AAV 10, AAVI11, AAV12, and combinations thereof.

Claim 27. (Currently amended) The viral vector of claim 25, wherein the rAAV vector has a capsid that is a chimera of 2 or more AAV serotype capsids 

Claim 28. (Currently amended) A gene therapy treatment for a subject with an ocular disorder causing neovascularization, said treatment comprising directly administering to an eye of the subject a rAAV an sFlt1 peptide operably linked to a promoter sequence to thereby deliver the vector to retinal cells of the subject, wherein the optimized, modified coding sequence has increased GC content and reduced cis motifs relative to a wild type sFltl coding sequence, wherein the optimized, modified coding sequence is expressed at a level which produces a therapeutically effective amount of the sFlt1 peptide in the retinal cells to thereby treat the subject.

Claim 30. (Currently amended) The gene therapy treatment of claim 28, wherein the rAAV vector [[is]] has a capsid of an AAV selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAVS5, AAV6, AAV7, AAV8, AAV9, AAV10, AAVI11, AAV12, and combinations thereof.

Claim 31. (Currently amended) The gene therapy treatment of claim 28, wherein the rAAV vector has a capsid that is a chimera of 2 or more AAV serotype capsids 

Claim 33. (Currently amended) A process for expressing a sFlt1 peptide in a retinal cell, the process comprising; directly introducing a rAAV the sFlt1 peptide operably linked to a promoter sequence into the retinal cell under conditions appropriate for expression of the sFlt1 peptide, wherein the optimized, modified coding sequence has increased GC content and reduced cis motifs relative to a wild type sFlt1 coding sequence.

Claim 35. (Currently amended) The process of claim 33, wherein the rAAV vector [[is]] has a capsid of an AAV selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAVS5, AAV6, AAV7, AAV8, AAV9, AAVI0, AAVI1I, AAV12, and combinations thereof.

Claim 36. (Currently amended) The process of claim 33, wherein the rAAV vector has a capsid that is a chimera of 2 or more AAV serotype capsids 

Claim 38. (Currently amended) A pharmaceutical composition comprising an admixture of: 
a) a viral vector comprising, in expressible form, an optimized, modified coding sequence for an sFlt1 peptide for treating an ocular disorder associated with neovascularization in retinal cells in a human subject wherein the optimized, modified coding sequence has increased GC content and reduced cis motifs relative to a wild type sFlt1 coding sequence; and 
b) a pharmaceutically acceptable carrier.

Claim 39. (Currently amended) The pharmaceutical composition of claim 38, wherein the viral vector is a rAAV 

Claim 40. (Currently amended) The pharmaceutical composition of claim 39, wherein the rAAV vector [[is]] has a capsid of an AAV selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAVS, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, and combinations thereof.

Claim 4l. (Currently amended) The pharmaceutical composition of claim 39, wherein the rAAV vector has a capsid that is a chimera of 2 or more AAV serotype capsids 

Conclusion
The claims are renumbered in the following order:22, 23, 24, 25, 26, 27, 38, 39, 40, 41, 28, 29, 30, 31, 32, 33, 34, 35, 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit